 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   DANIEL J. PFEFFERBAUM (248631)
 3 ARMEN ZOHRABIAN (230492)
   Post Montgomery Center
 4 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 5 Telephone: 415/288-4545
   415/288-4534 (fax)
 6 shawnw@rgrdlaw.com
   dpfefferbaum@rgrdlaw.com
 7 azohrabian@rgrdlaw.com

 8 Lead Counsel for Plaintiffs

 9                               UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11                                  SAN FRANCISCO DIVISION

12 LOGAN HESSEFORT, Individually and on        )   Lead Case No. 3:18-cv-00838-JST
   Behalf of All Others Similarly Situated,    )
13                                             )   CLASS ACTION
                                 Plaintiff,    )
14                                             )   JOINT STIPULATION AND [PROPOSED]
          vs.                                  )   ORDER RE FILING OF CONSOLIDATED
15                                             )   MEMORANDUM IN OPPOSITION TO
   SUPER MICRO COMPUTER, INC., et al.,         )   MOTIONS TO DISMISS
16                                             )
                                 Defendants.   )
17                                             )
18

19

20

21

22

23

24

25

26

27

28


     1553390_1
            1         WHEREAS, on March 8, 2019, Defendants Super Micro Computer, Inc., Charles Liang, and

            2 Perry G. Hayes (“Super Micro Defendants”) and Defendant Howard Hideshima (“Defendant

            3 Hideshima”) separately filed motions to dismiss the First Amended Consolidated Class Action

            4 Complaint for Violations of the Securities Laws filed by Lead Plaintiff New York Hotel Trades

            5 Council & Hotel Association of New York City, Inc. Pension Fund (“Plaintiff”) (ECF. Nos. 61-63);

            6         WHEREAS, Plaintiff may file two separate memoranda, up to 25 pages each, in response to

            7 the motions to dismiss;

            8         WHEREAS, Civil L.R. 7-4(b) states that “[u]nless the Court expressly orders otherwise

            9 pursuant to a party’s request made prior to the due date, briefs or memoranda filed with opposition

       10 papers may not exceed 25 pages of text”; and

       11             WHEREAS, Plaintiff seeks to file a single consolidated opposition memorandum, not

       12 exceeding 30 pages, exclusive of the caption page, tables of contents and authorities, in response to

       13 the motions to dismiss which Plaintiff believes will help to avoid duplication of argument that would

       14 otherwise occur with separate briefing and will be more efficient for the parties and the Court.

       15             NOW THEREFORE, pursuant to Civil L.R. 7-12, the undersigned parties, by and through

       16 their counsel of record, stipulate as follows:

       17             1.      Plaintiffs shall be permitted to file a single consolidated opposition memorandum, not

       18 exceeding 30 pages, exclusive of the caption page, tables of contents and authorities.

       19 DATED: April 15, 2019                                ROBBINS GELLER RUDMAN
                                                                & DOWD LLP
       20                                                      SHAWN A. WILLIAMS
                                                               DANIEL J. PFEFFERBAUM
       21                                                      ARMEN ZOHRABIAN

       22

       23                                                                   s/ Daniel J. Pfefferbaum
                                                                          DANIEL J. PFEFFERBAUM
       24
                                                               Post Montgomery Center
       25                                                      One Montgomery Street, Suite 1800
                                                               San Francisco, CA 94104
       26                                                      Telephone: 415/288-4545
                                                               415/288-4534 (fax)
       27
                                                               Lead Counsel for Plaintiffs
       28
1553390_1       JOINT STIPULATION AND [PROPOSED] ORDER RE FILING OF CONSOLIDATED
                MEMORANDUM IN OPPOSITION TO MOTIONS TO DISMISS - 3:18-cv-00838-JST                               -1-
            1
                DATED: April 15, 2019                        JONES DAY
            2                                                STEPHEN D. HIBBARD
                                                             JOHN C. TANG
            3

            4
                                                                               s/ John C. Tang
            5                                                                 JOHN C. TANG
            6                                                555 California Street
                                                             26th Floor
            7                                                San Francisco, CA 94104
                                                             Telephone: 415/875-5809
            8                                                415/ 875-5700 (fax)
            9                                                Counsel for Super Micro Defendants
       10
                DATED: April 15. 2019                        PAUL HASTINGS LLP
       11                                                    NICOLAS MORGAN
                                                             D. SCOTT CARLTON
       12

       13
                                                                             s/ D. Scott Carlton
       14                                                                  D. SCOTT CARLTON

       15                                                    515 South Flower Street
                                                             25th Floor
       16                                                    Los Angeles, CA 90071
                                                             Telephone: 213 683-6000
       17                                                    Facsimile: 213 627-0705

       18                                                    Counsel for Defendant Hideshima

       19             I, Daniel J. Pfefferbaum, am the ECF User whose ID and password are being used to file this
       20 JOINT STIPULATION AND [PROPOSED] ORDER RE FILING OF CONSOLIDATED

       21 MEMORANDUM IN OPPOSITION TO MOTIONS TO DISMISS. In compliance with Civil L.R.

       22 5-1(i)(3), I hereby attest that counsel for Super Micro Defendants, John C. Tang and counsel for

       23 Defendant Hideshima, D. Scott Carlton, concur in this filing.

       24 DATED: April 15, 2019

       25                                                                s/ Daniel J. Pfefferbaum
                                                                       DANIEL J. PFEFFERBAUM
       26

       27

       28
1553390_1       JOINT STIPULATION AND [PROPOSED] ORDER RE FILING OF CONSOLIDATED
                MEMORANDUM IN OPPOSITION TO MOTIONS TO DISMISS - 3:18-cv-00838-JST                            -2-
            1                                      *     *      *

            2                                          ORDER
            3         PURSUANT TO STIPULATION, IT IS SO ORDERED.

            4

            5
                       April 15, 2019
            6 DATED: _________________________         ____________________________________
                                                       THE HONORABLE JON S. TIGAR
            7                                          UNITED STATES DISTRICT JUDGE
            8

            9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
1553390_1       JOINT STIPULATION AND [PROPOSED] ORDER RE FILING OF CONSOLIDATED
                MEMORANDUM IN OPPOSITION TO MOTIONS TO DISMISS - 3:18-cv-00838-JST            -3-
